Citation Nr: 0930133	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-03 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residual shell fragment wound, left thigh. 

2.  Entitlement to a compensable rating for a scar, residual 
shell fragment wound, right posterior chest. 

3.  Entitlement to a rating in excess of 20 percent for 
residual shell fragment wound, left forearm. 

4.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected left 
forearm disability. 

5.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to service-connected right 
upper back disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968 and was awarded the Purple Heart. 

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to a compensable rating for scar, 
residuals of shell fragment wound right posterior chest and 
an increased rating for residuals of shell fragment wound 
left forearm are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  In August 2008, prior to the promulgation of a decision 
in the current appeal, the Veteran asked that his claim for a 
higher rating for the left thigh wound be withdrawn from 
appellate review.  

2.  A chronic left shoulder disorder was not manifest during 
service; left shoulder pathology was not identified until 
February 2005.   

3.  The current left shoulder disorder is unrelated to 
service or to the service-connected left forearm disability. 

4.  A chronic right shoulder disorder was not manifest during 
service; right shoulder pathology was not identified until 
February 2005.   

5.  The current right shoulder disorder is unrelated to 
service or to the service-connected right upper back 
disability. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to a rating in 
excess of 10 percent for residual shell fragment wound, left 
thigh, have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  

2.  A left shoulder disorder was not incurred in or 
aggravated by service, nor is it proximately due to or the 
result of service-connected left forearm disability.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2008).

3.   A right shoulder disorder was not incurred in or 
aggravated by service, nor is it proximately due to or the 
result of service-connected right upper back disability.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the claims 
adjudicated in this decision.  

I.  Withdrawn Claim for a Left Thigh Disability

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In a written statement submitted in August 2008, the Veteran 
asked that his appeal for entitlement to a rating in excess 
of 10 percent for residual shell fragment wound, left thigh 
be withdrawn from appellate review.  In view of his expressed 
desires, the Board concludes that further action with regard 
to this issue is not appropriate.  The Board does not have 
jurisdiction over the withdrawn issue, and, as such, his 
appeal is dismissed.  

II.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in February 2005, the 
amendment is not applicable to the current claim. 
	
	Service treatment records reflect that the Veteran sustained 
shell fragment wounds to his left forearm and left thigh in 
combat in October 1967.  He also fractured his left ulna as a 
result of the attack.  He underwent surgery to treat his 
injuries, including surgery in the area of his right scapula.  
At his DRO hearing, he testified that he also injured his 
left shoulder when he landed on it after the mortar attack.  
However, no other injuries or treatment to the shoulders were 
noted in the treatment records. 
	
	His October 1968 separation examination noted a mortar attack 
with shell fragment wound but no chronic shoulder disorder.  
Further, his musculoskeletal system was normal on separation.  
Therefore, service records do not show chronic residuals 
associated with a left or right shoulder disorder at the time 
of discharge.

Next, post-service evidence does not reflect left or right 
shoulder symptomatology for many years after service 
discharge.  Specifically, the first recorded treatment 
records for the left and right shoulders are dated in 
February 2005, nearly 37 years after service. 

	In addition to the absence of documented post-service 
symptomatology for many years following service, the evidence 
includes the Veteran's statements and sworn testimony from 
his DRO hearing asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He has indicated 
that he continued to experience pain in the left and right 
shoulders after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	The Board finds that the Veteran's reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  

	First, the Board emphasizes the multi-year gap between 
discharge from active duty service (1968) and initial 
reported symptoms related to left and right  shoulder 
disorders in approximately 2005 (nearly a 37-year gap).  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

	Further, the Veteran dates onset of symptoms to different 
times.  For example, he claims continuity of symptomatology 
but told the April 2005 VA examiner that his problems began 
"3 or 4 years ago."  Madden v. Gober, 125 F.3d 1477, 1481 
(Board entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the gap between 
separation from service and complaints of left and right 
shoulder symptomatology, as well as the inconsistent dates of 
onset, and finds his recollections as to symptoms experienced 
in the distant past, made in connection with a claim for 
benefits, to be less probative.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints or between his service-connected 
disabilities and his current complaints.  In this case, the 
Board finds that the weight of the competent evidence does 
not attribute the Veteran's left and right shoulder disorders 
to active duty or his service-connected disabilities, despite 
his contentions to the contrary.    
	
	Post-service treatment records indicated complaints of right 
and left shoulder pain beginning in February 2005, for which 
an X-ray was ordered.  The February 2005 X-ray revealed 
"metallic shrapnel overlying the right shoulder" and "mild 
degenerative change at the acromion with small inferior spurs 
bilaterally," prompting the present claims on appeal.  In 
March 2005, an X-ray revealed metallic fragments over the 
lateral clavicle and superomedial scapula on right and noted 
that there was no acute bony abnormality. 
	
	The Board places significant probative value on an April 2005 
VA examination undertaken specifically to address the right 
shoulder on appeal.  At that time, the Veteran reported right 
shoulder pain.   
	
	After a physical examination, the examiner diagnosed 
degenerative joint disease of the right shoulder.  The 
examiner opined that it was less likely than not that the 
degenerative joint disease of the right shoulder was 
secondary to his shrapnel injury during service.  The 
examiner reflected that the Veteran reported that the onset 
of his shoulder problems began 3 to 4 years prior to the 
examination, which was many years after the Veteran's initial 
injury.  
	
	In addition, the examiner opined that because the Veteran's 
right shoulder disorder was degenerative in nature and 
considering the kind of occupation he was involved with for 
six years prior to the examination, it was more likely that 
overuse of the right shoulder contributed to his degeneration 
in the joint.  
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.
	
	Thus, regarding his right shoulder, the medical evidence does 
not suggest a relationship between the Veteran's currently-
diagnosed disorder and his service-connected right upper back 
disability, and the VA examiner opined that the current 
disorder was not related to his shrapnel injury.  Further, 
the Veteran has not provided any other medical evidence to 
the contrary. 
	
	Similarly, regarding his left shoulder disorder, VA 
outpatient treatment records do not suggest a relationship 
between the Veteran's currently-diagnosed disorder and 
service, or his service-connected left forearm disability.  
The Veteran has not provided any other medical evidence to 
the contrary.  Therefore, the Board finds no medical nexus 
for the left shoulder disorder. 
	
Regarding both his left and right shoulder disorders, the 
Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
left and right shoulder disorders and active duty service as 
well as a nexus between his currently-diagnosed disorders and 
his service-connected disabilities.   

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
degenerative joint disease and shoulder disorders are not the 
types of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence 
has been provided by the medical personnel who have examined 
the Veteran during the current appeal and by service records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim for a left thigh disability, as the 
claim is being withdrawn, no further duty to notify or duty 
to assist is required under the VCAA.

With respect to the remaining claims adjudicated, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
Veteran in March 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and provided him with an examination and opinion of his right 
shoulder disorder.  Further, he was provided an opportunity 
to set forth his contentions during a hearing before the DRO 
in August 2008.  

Moreover, the Board finds that a VA examination for the left 
shoulder is not warranted.  Given the absence of in-service 
evidence of chronic manifestations of the disorder on appeal, 
the absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between 
service or service-connected disability and the Veteran's 
claim, a remand for a VA examination of the left shoulder 
would unduly delay resolution.

The Board finds that the medical evidence of record is 
sufficient to make a decision on the claim.  Therefore, 
remand for a VA examination is not warranted.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The issue of entitlement to a rating in excess of 10 percent 
for residual shell fragment wound, left thigh, is dismissed 
without prejudice.  

Service connection for a left shoulder disorder, to include 
as secondary to service-connected left forearm disability, is 
denied. 

Service connection for degenerative joint disease of the 
right shoulder, to include as secondary to service-connected 
right upper back disability, is denied.  


REMAND

With respect to the Veteran's claim for a compensable rating 
for a scar, residual of shell fragment wound right posterior 
chest, which was denied in June 2005, a Notice of 
Disagreement (NOD) was submitted by the Veteran in August 
2005.    Similarly, regarding his claim for a rating in 
excess of 20 percent for residual of shell fragment wound 
left forearm, which was denied in November 2005, an NOD was 
submitted in November 2005.

To date, no statement of the case (SOC) regarding either 
matter has been furnished.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that, when an appellant files 
a timely NOD as to a particular issue, and no SOC is 
furnished, the Board should remand, rather than refer, the 
claims for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC on the issues of (1) a 
claim for a compensable rating for a scar, 
residual of shell fragment wound right 
posterior chest and (2) a claim for a 
rating in excess of 20 percent for residual 
of shell fragment wound left forearm.    

2.  The Veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if he wishes to 
complete appeals from the June 2005 and 
November 2005 rating decisions.  If appeals 
are perfected, then the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


